Citation Nr: 0614986	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-27 172	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly pension based on claimed need 
for aid and attendance.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an a February 2003 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied special 
monthly pension.  The veteran appealed the decision.

2.  In a March 2005 rating decision, the RO granted special 
monthly pension based on housebound status.  The issue of 
entitlement to special monthly pension based on need for aid 
and attendance remained on appeal.

3.  In May 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw the remaining issue of entitlement 
to special monthly compensation based on aid and attendance.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of special monthly pension based on need for aid and 
attendance, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a statement received by the Board on May 15, 2006, the 
veteran indicated that he wished to discontinue his appeal.  
This statement constitutes a written withdrawal of the 
substantive appeal with regard to this matter.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


